        Case 1:19-cv-08085-PAE-OTW Document 60 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
BERNARD LEWIS,                                                 :
                                                               :
                         Plaintiff,                            :      19-CV-8085 (PAE) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
LEGAL SERVICING, LLC, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed Defendants’ letter at ECF 59. For the reasons stated in the

letter, Defendants’ request to adjourn the conferenced scheduled for July 7, 2020 is hereby

GRANTED. A rescheduled initial conference will be held on September 29, 2020 at 11:00 a.m.

Defendants are directed to file a status letter detailing the Bronx County hearing, and how the

outcome at that time impacts this case, by August 31, 2020.

         Defendants are further directed to serve a copy of this order on Plaintiff and file proof of

service on the CM/ECF docket.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: July 1, 2020                                                Ona T. Wang
       New York, New York                                          United States Magistrate Judge
